DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, corresponding to claims 1-6, 8, 9, 12-14 and 16 in the reply filed on July 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 19-21, 23, 25, 27, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Concerning claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meine (U.S. Publication No. 2006/0230576).
Meine discloses a device (Figures 1-36) for mounting to a door handle comprising: 
A plurality of parts (206 and 208), the parts being configured for mutual locking engagement such that when the plurality of parts are brought into mutual locking engagement around a door handle at least a portion of the door handle is substantially enclosed within a cavity formed between the plurality of parts (paragraph 95); 


Regarding claim 2, Meine further discloses a first part (206) and a second part (208), wherein the first and second parts are configured for mutual locking engagement such that when the first and second parts are brought into mutual locking engagement said cavity is formed between the first and second parts (paragraph 95).

Concerning claim 3, Meine also discloses that the parts (206, 208) are configured for releasable mutual engagement via grooves (220) and barbs (226) as set forth in paragraph 95.

Regarding claim 4, the reference also discloses that said parts (206, 208) are configured for mutual locking engagement via a press fit to interlock grooves (220) and barbs (226) as set forth in paragraph 95.

With respect to claim 5, Meine continues to disclose an indicator for providing a visual indication of a condition of the device such as a condition that the device should be replaced or renewed (paragraph 92).

Regarding claim 9, Meine further discloses that the device also comprises one or more pieces (230) of gripping material for preventing or reducing relative movement between said device and a door handle received within said cavity (paragraph 95).

With respect to claim 12, Meine continues to disclose that the self-cleaning material comprises an antimicrobial agent such as silver (paragraph 74)

Concerning claim 13, the reference further discloses that the device is arranged to dispense a fragrance (paragraph 91).

With respect to claim 14, Meine also discloses that the part are formed from a rigid or hard material (paragraphs 73 and 74).

Regarding claim 16, Meine continues to disclose a kit of parts (Figures 11-14 and 20-26) comprising a device as claimed in claim 1 (as set forth above with respect to claim 1) in combination with a plurality of different angled barb pieces (720 and 726) of gripping material, wherein the different pieces of gripping material are intended for use with different sizes of door handle as shown in Figures 29-32 (paragraph 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meine (U.S. Publication No. 2006/0230576) in view of Gruenbacher et al. (U.S. Publication No. 2011/0180621).
	Meine is relied upon as set forth above.  While Meine continues to disclose that the indicator indicates an elapsed time after activation of the indicator (paragraphs 91 and 92), the reference does not appear to disclose that the indicator is activated when the parts are brought into mutual locking engagement; or that the indicator comprises a colorant, wherein the colorant is released upon activation of the indicator and caused to wick a substrate, wherein the amount of wicking indicates an elapsed time period.  Gruenbacher discloses a device for emitting an antimicrobial and/or fragrance, wherein the device is provided with a plurality of parts (Figures 2-9), and an indicator that provides an indication of the device as set forth in the abstract.  The reference continues to disclose that the indicator is activated when the parts are brought into mutual locking engagement by rupturing element (120) and activating dye as set forth in paragraph 58 (paragraphs 26, 50, 51 and 53); and that the indicator comprises a colorant dye, wherein the colorant dye is released upon activation of the indicator and caused to wick the porous membrane substrate (140), wherein the amount of wicking indicates an elapsed time period as the dye only appears or disappears when subjected to the volatile material (paragraph 58).  Such an indicator configuration allows an operator the assurance that such an indication is accurate due to utilizing a basic dye that does not include electronics that may malfunction (paragraphs 49-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an indicator configuration as set forth in Gruenbacher in the device of Meine in order to assure an operator that the indication that the life cycle of the dispenser is accurate due to the use of a basic dye that does not include electronics as set forth by Gruenbacher.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799